Order entered February 13, 2015.




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00921-CV

                             ELIZABETH JANE BURKS, Appellant

                                            V.

                       JOHN J. DUNCAN, PH.D, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-02824-D

                                        ORDER
       Before the Court is appellant’s February 11, 2015, unopposed motion for extension of

time to file reply brief. We GRANT appellant’s motion and ORDER the reply brief be filed no

later than March 12, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE